Citation Nr: 0315999	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for dysthymia, 
currently rated 70 percent disabling.

2.  Entitlement to an effective date prior to September 9, 
1997, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

3.  Entitlement to an effective date prior to September 9, 
1997, for the grant of service connection for dysthymia.

4.  Entitlement to an effective date prior to September 9, 
1997, for the grant of service connection for chronic 
obstructive pulmonary disease.

5.  Entitlement to an effective date prior to September 9, 
1997, for the grant of service connection for bilateral 
orchitis.

6.  Entitlement to an effective date prior to September 9, 
1997, for the grant of service connection for residuals of a 
fracture of the right wrist.

7.  Entitlement to an effective date prior to September 9, 
1997, for the grant of service connection for nicotine 
dependence.

8.  Entitlement to an effective date prior to September 9, 
1997, for the award of Chapter 35 benefits.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active naval service from February 1944 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, granted a 70 percent 
rating for dysthymia, effective December 12, 2000; and a 
February 2002 rating decision which denied an effective date 
prior to September 9, 1997, for the grants of service 
connection for chronic obstructive pulmonary disease, 
dysthymia, nicotine dependence, bilateral orchitis, and 
residuals of a fracture of the right wrist; and for the 
grants of entitlement to a total disability rating based on 
individual unemployability and Chapter 35 benefits.  

In a February 2002 statement, the veteran disagreed with the 
70 percent rating for dysthymia as well as the effective date 
assigned for the increased rating.  The RO issued a statement 
of the case on the increased rating issue, and in an April 
2002 rating decision, granted an earlier effective date of 
December 4, 2000, for the grant of the 70 percent rating.  As 
directed by the Board in May 2003, the RO provided the 
veteran with a statement of the case on the effective date 
aspect of the issue on June 5, 2003.  However, a substantive 
appeal has not been associated with the record at this time.  
Accordingly, the issue is not in appellate status and will 
not be addressed herein.  

The case was remanded to the RO in May 2003.  Regrettably, 
another remand is required.  


REMAND

As discussed in the May 2003 remand, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Furthermore, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding that 
such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as 
it afforded less than one year for the receipt of additional 
evidence.  

In May 2003, the Board remanded the case to the RO for 
compliance with the requirements of the VCAA as well as the 
Federal Circuit's holding in Disabled American Veterans.  In 
June 2003, the RO sent the veteran a letter advising him 
that he had 30 days to identify any additional evidence in 
support of his claims, and then returned the case to the 
Board for appellate consideration without waiting for the 
full one-year period to elapse.  Furthermore, there is no 
indication in the file that the veteran responded to the 
letter or indicated that he had no further evidence to 
submit.  As such, another remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should advise the veteran that 
he may inform the RO in writing that he 
has no further evidence to submit in 
support of his claims if he wants the 
claims to be considered by the Board 
prior to the expiration of the one-year 
period.  

3.  Upon completion of the above, the RO 
must readjudicate the issues on appeal, 
particularly if any new evidence is 
received since issuance of the most 
recent Statement of the Case.  If any of 
the benefits sought remain denied, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


